DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022, 03/02/2022 and 11/10/2021 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 21-38 will be allowed after the double patenting rejection has been obviated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 21-38 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 7-12 and 14-19 of U.S. Patent Application  No. 16/832076.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Instant application
Case 16/832750
Claim 21. 
A method, comprising: 
transmitting, from a user equipment (UE), a first message to a first Base Station (BS), wherein the first message indicates a request to establish a sidelink communication; 
receiving, at the UE, a second message from the first BS, wherein the second message indicates a frequency that is used by a second BS; 
transmitting, from the UE, a measurement result to the first BS; and 
receiving, at the UE, sidelink configuration information from the first BS, wherein the sidelink configuration information indicates sidelink resources managed by the second BS, and the sidelink configuration information indicates that the first BS provides scheduling for the sidelink communication.
Claim 1. 
A method, comprising: 
transmitting, from a user equipment (UE), a first message to a first evolved Node B (eNB), wherein the first message indicates a request to establish a sidelink communication; 
receiving, at the UE, a second message from the first eNB, wherein the second message indicates a frequency that is used by a secondary evolved Node B (SeNB); 
transmitting, from the UE, a measurement result to the first eNB; and 
receiving, at the UE, sidelink configuration information from the first eNB, wherein the sidelink configuration information indicates sidelink resources managed by the SeNB, and the sidelink configuration information indicates that the first eNB provides scheduling for the sidelink communication that uses the sidelink resources.
The two independent claims 21 in instant case and 1 in parent are very similar except eNB is replaced by base station. Also, the parent case includes an obvious limitation indicating that sidelink resources are used to communicate. 

Dependent claims:
Limitations of Claims 22-26 are very similar to ones in claims 1-4 and 7 of the parent case respectively.
Claim 27. 
A user equipment (UE), comprising: 
at least one hardware processor; and 
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: 
transmitting, from the UE, a first message to a first Base Station (BS), wherein the first message indicates a request to establish a sidelink communication; 
receiving, at the UE, a second message from the first BS, wherein the second message indicates a frequency that is used by a second BS; 
transmitting, from the UE, a measurement result to the first BS; and 
receiving, at the UE, sidelink configuration information from the first BS, wherein the sidelink configuration information indicates sidelink resources managed by the second BS, and the sidelink configuration information indicates that the first BS provides scheduling for the sidelink communication.
Claim 8. 
A user equipment (UE), comprising: 
at least one hardware processor; and 
a non-transitory computer-readable storage medium coupled to the at least one hardware processor and storing programming instructions for execution by the at least one hardware processor, wherein the programming instructions, when executed, cause the at least one hardware processor to perform operations comprising: 
transmitting, from the UE, a first message to a first evolved Node B (eNB), wherein the first message indicates a request to establish a sidelink communication; 
receiving, at the UE, a second message from the first eNB, wherein the second message indicates a frequency that is used by a secondary evolved Node B (SeNB); 
transmitting, from the UE, a measurement result to the first eNB; and 
receiving, at the UE, sidelink configuration information from the first eNB, wherein the sidelink configuration information indicates sidelink resources managed by the SeNB, and the sidelink configuration information indicates that the first eNB provides scheduling for the sidelink communication that uses the sidelink resources.
The two independent claims 27 in instant case and 8 in parent are very similar except eNB is replaced by base station. Also, the parent case includes an obvious limitation indicating that sidelink resources are used to communicate.
Dependent claims:
Limitations of Claims 28-32 are very similar to ones in claims 9-12 and 14 of the parent case respectively.
Claim 33. 
A non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: 
transmitting, from a user equipment (UE), a first message to a first Base Station (BS), wherein the first message indicates a request to establish a sidelink communication; 
receiving, at the UE, a second message from the first BS, wherein the second message indicates a frequency that is used by a second BS; 
transmitting, from the UE, a measurement result to the first BS; and 
receiving, at the UE, sidelink configuration information from the first BS, wherein the sidelink configuration information indicates sidelink resources managed by the second BS, and the sidelink configuration information indicates that the first BS provides scheduling for the sidelink communication.
Claim 15. 
A non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to perform operations comprising: 
transmitting, from a user equipment (UE), a first message to a first evolved Node B (eNB), wherein the first message indicates a request to establish a sidelink communication; 
receiving, at the UE, a second message from the first eNB, wherein the second message indicates a frequency that is used by a secondary evolved Node B (SeNB); 
transmitting, from the UE, a measurement result to the first eNB; and 
receiving, at the UE, sidelink configuration information from the first eNB, wherein the sidelink configuration information indicates sidelink resources managed by the SeNB, and the sidelink configuration information indicates that the first eNB provides scheduling for the sidelink communication that uses the sidelink resources.
The two independent claims 33 in instant case and 15 in parent are very similar except eNB is replaced by base station. Also, the parent case includes an obvious limitation indicating that sidelink resources are used to communicate.

Dependent claims:
Limitations of Claims 34-37 are very similar to ones in claims 16-19 of the parent case respectively.
Limitations of claim 38 of instant case can be obtained from claim 15 of parent case.

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Application Patent No. 16/832750 to provide all the functions of the current application 17/519076.

Claims 1-20 canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646